Exhibit November Investor Presentation HOUSTON AMERICAN ENERGYCORP 1 Forward-Looking Statements This presentation contains forward-looking statements, including those relating to our future financial and operationalresults, reserves or transactions, that are subject to various risks and uncertainties that could cause the Company’s futureplans, objectives and performance to differ materially from those in the forward-looking statements. Forward-lookingstatements can be identified by the use of forward-looking terminology such as “may,” “expect,” “intend,” “plan,” “subjectto,” “anticipate,” “estimate,” “continue,” “present value,” “future,” “reserves,” “appears,” “prospective,” or other variationsthereof or comparable terminology. Factors that could cause or contribute to such differences could include, but are notlimited to, those relating to the results of exploratory drilling activity, the Company’s growth strategy, changes in oil andnatural gas prices, operating risks, availability of drilling equipment, availability of capital, weaknesses in the Company’sinternal controls, the inherent variability in early production tests, dependence on weather conditions, seasonality,expansion and other activities of competitors, changes in federal or state environmental laws and the administration ofsuch laws, the general condition of the economy and its effect on the securities market, the availability, terms orcompletion of any strategic alternative or any transaction and other factors described in “Risk Factors” and elsewhere inthe Company’s Form 10-K and other filings with the SEC. While we believe our forward-looking statements are basedupon reasonable assumptions, these are factors that are difficult to predict and that are influenced by economic and otherconditions beyond our control. The United States Securities and Exchange Commission permits oil and gas companies, in their filings with the SEC, todisclose only proved reserves that a company has demonstrated by actual production or conclusive formation tests to beeconomically and legally producible under existing economic and operating conditions. We use certain terms in thisdocument, such as non-proven, resource potential, Probable, Possible, Exploration and unrisked resource potential thatthe SEC's guidelines strictly prohibit us from including in filings with the SEC.
